          Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 1 of 22

                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 7/28/2020
------------------------------------------------------------------X
  PERSONALIZED MEDIA                                              :
  COMMUNICATIONS, LLC,                                            :
                                                                  :
                                                       Plaintiff,:        1:20-cv-3708-GHW
                              -against-                           :
                                                                  :   MEMORANDUM OPINION
  NETFLIX INC.,                                                   :       AND ORDER
                                                                  :
                                                    Defendant.:
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         Streaming television shows over the internet has exploded in popularity in recent years.

Given the COVID-19 pandemic, it has become a virtual necessity for many. Netflix Inc. (“Netflix”)

is one of the leading purveyors of online streaming services. Personalized Media Communications,

LLC (“PMC”) alleges that Netflix infringed some of its patents. These patents, which were filed in

the 1980s, relate to controlling, processing, and displaying television signals.

         Arguing that PMC’s patents are directed to abstract ideas, Netflix now moves for judgment

on the pleadings. Because PMC has alleged that each of the three patents challenged by Netflix

contains an inventive concept that was not well understood, routine, and conventional when they

were filed, Netflix’s motion is DENIED.
          Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 2 of 22



I. BACKGROUND 1

         Netflix is a well-known corporation that “provides subscription services that permit its users

to search for and to watch streaming video content over an internet connection.” Compl. ¶ 4. PMC

“was founded by inventor and PMC Chairman John Harvey.” Id. ¶ 23. Harvey and “his co-inventor

James Cuddihy” filed the three patents at issue here in the 1980s. Id. ¶¶ 15-16, 18, 23. The first

patent is U.S. Patent No. 7,769,344 (the “‘344 Patent”). Dkt No. 69-2; see also Compl. ¶ 16. The

second patent is U.S. Patent No. 8,601,528 (the “‘528 Patent”). Dkt No. 69-3; see also Compl. ¶ 18.

The third patent is U.S. Patent No. 7,747,217 (the “‘217 Patent”). Dkt No. 69-4; see also Compl.

¶ 15. The patents share the same name, “Signal Processing Apparatus and Methods,” and share a

common specification. The patents are generally directed to controlling, processing, and displaying

television signals.

         PMC sued Netflix for patent infringement in the Eastern District of Texas. Dkt No. 1.

PMC alleges that “[t]he technology claimed in this case relates to adaptive video streaming, which

enables content providers like Netflix to serve each user the highest possible quality video over the

Internet.” Compl. ¶ 14. Judge Rodney Gilstrap in the Eastern District of Texas issued a claim

construction order in a related case. Personalized Media Commc’ns, LLC v. Google LLC, No. 2:19-cv-89

(JRG), 2020 WL 1666462 (E.D. Tex. Apr. 3, 2020). After the court issued the claim construction

order, the parties jointly moved to transfer the case to the Southern District of New York.

Personalized Media Commc’ns, LLC v. Google LLC, No. 2:19-cv-90 (JRG), Dkt No. 192. Judge Gilstrap

granted the motion. Id., Dkt No. 194.




1 The facts are drawn from PMC’s complaint (“Compl.”), Dkt No. 1. For this motion, the Court must accept as true the
facts alleged in the complaint. See, e.g., Lynch v. City of N.Y., 952 F.3d 67, 75 (2d Cir. 2020). But “the tenet that a court
must accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009).

                                                              2
         Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 3 of 22



        Netflix now moves for judgment on the pleadings, arguing that the patents are ineligible

under 35 U.S.C. § 101 (“Section 101”). Dkt Nos. 57-58. PMC opposed the motion, Dkt No. 69,

and Netflix replied, Dkt No. 78.

II. LEGAL STANDARD

        “Under § 101, patents may be granted for ‘any new and useful process, machine,

manufacture, or composition of matter, or any new and useful improvement thereof.’” Cellspin Soft,

Inc. v. Fitbit, Inc., 927 F.3d 1306, 1314 (Fed. Cir. 2019), cert. denied sub nom. Garmin USA, Inc. v. Cellspin

Soft, Inc., 140 S. Ct. 907 (2020) (quoting 35 U.S.C. § 101). “[T]his statutory text includes an

important but implicit exception for laws of nature, natural phenomena, and abstract ideas. Claims

for these categories of inventions are not patent eligible.” Id. (citing Alice Corp. Pty. Ltd. v. CLS Bank

Int’l, 573 U.S. 208, 216 (2014)); see also CardioNet, LLC v. InfoBionic Inc., 955 F.3d 1358, 1367 (Fed.

Cir. 2020) (“The Supreme Court has identified three types of subject matter that are not patent-

eligible: ‘[l]aws of nature, natural phenomena, and abstract ideas[.]’” (quoting Alice, 573 U.S. at

216)); Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“[A] principle is not patentable. A principle, in the

abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can

claim in either of them an exclusive right.”).

        “These categories of subject matter have been excluded from patent-eligibility because they

represent ‘the basic tools of scientific and technological work.’” Koninklijke KPN N.V. v. Gemalto

M2M GmbH, 942 F.3d 1143, 1149 (Fed. Cir. 2019) (quoting Ass’n for Molecular Pathology v. Myriad

Genetics, Inc., 569 U.S. 576, 589 (2013)); see also Nat. Alts. Int’l, Inc. v. Creative Compounds, LLC, 918

F.3d 1338, 1342 (Fed. Cir. 2019) (describing “laws of nature, natural phenomena, and abstract ideas”

as “‘building blocks of human ingenuity’” (quoting Alice, 573 U.S. at 216-17)). And “[t]hese

exceptions exist because monopolizing the basic tools of scientific work ‘might tend to impede

innovation more than it would tend to promote it.’” Illumina, Inc. v. Ariosa Diagnostics, Inc., 952 F.3d

1367, 1371 (Fed. Cir. 2020) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71

                                                       3
         Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 4 of 22



(2012)). The Supreme Court has described this as an “exclusionary principle.” Alice, 573 U.S. at

216. And “[t]he ‘concern that drives this exclusionary principle is one of pre-emption.’” Koninklijke,

942 F.3d at 1149 (quoting Alice, 573 U.S. at 216). So courts should be wary of patents that threaten

to “pre-empt use of [an] approach in all fields” thereby “effectively grant[ing] a monopoly over an

abstract idea.” Bilski v. Kappos, 561 U.S. 593, 612 (2010).

        But “too broad an interpretation of this exclusionary principle could eviscerate patent law.

For all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural

phenomena, or abstract ideas.” Nat. Alts., 918 F.3d at 1342 (quoting Mayo, 566 U.S. at 71). Thus, a

court must also be sure not to “describ[e] the claims . . . at a high level of abstraction and untethered

from the language of the claims” for that would “all but ensure[] that the exceptions to § 101

swallow the rule.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016).

        “To distinguish between eligible and ineligible patent claims, the Supreme Court has

fashioned a two-step test,” often called the Alice/Mayo inquiry. Cellspin, 927 F.3d at 1314 (citing

Alice, 573 U.S. at 217-18); see also Mayo, 566 U.S. at 72-73, 77-79. “At step one of the Alice/Mayo

framework, [courts] ask whether the claim at issue is ‘directed to a patent-ineligible concept[.]’”

Cellspin, 927 F.3d at 1314-15 (quoting Alice, 573 U.S. at 218) (alterations omitted). The inquiry is

whether the “claims ‘in their entirety’” are “‘directed to excluded subject matter’”—that is, a laws of

nature, a natural phenomenon, or an abstract idea. CardioNet, 955 F.3d at 1367 (quoting McRO, Inc.

v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016)); see also Koninklijke, 942 F.3d at

1149 (describing this inquiry as “look[ing] at the ‘focus of the claimed advance over the prior art’”)

(quoting Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016));

BASCOM Glob. Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016) (holding

that courts must examine the “basic thrust” of the claim at Alice step one).

        At Alice step one, there is “an important common-sense distinction between ends sought

and particular means of achieving them, between desired results (functions) and particular ways of

                                                    4
         Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 5 of 22



achieving (performing) them.” Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016);

see also Am. Axle & Mfg. v. Neapco Holdings LLC, 939 F.3d 1355, 1364 (Fed. Cir. 2019) (invoking the

“distinction between results and means” at Alice step one). Claims that use such “‘result-based

functional language’ without describing how the[ir] goal[s] . . . [are] achieved” are directed to abstract

ideas. Koninklijke, 942 F.3d 1143, 1153 (Fed. Cir. 2019) (quoting Two-Way Media Ltd v. Comcast Cable

Commc’ns, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017)). “Indeed, the essentially result-focused,

functional character of claim language has been a frequent feature of claims held ineligible under

§ 101[.]” Elec. Power Grp., 830 F.3d at 1356. Claims must therefore “ha[ve] the specificity required

to transform a claim from one claiming only a result to one claiming a way of achieving it.” Ericsson

Inc. v. TCL Commc’n Tech. Holdings Ltd., 955 F.3d 1317, 1328 (Fed. Cir. 2020) (quoting SAP Am., Inc.

v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018), cert. denied, 139 S. Ct. 2747 (2019).

        “If the claims are not directed to a patent-ineligible concept under Alice step 1, ‘the claims

satisfy § 101 and [courts] need not proceed to the second step.’” CardioNet, 955 F.3d at 1368

(quoting Data Engine Techs. LLC v. Google LLC, 906 F.3d 999, 1007 (Fed. Cir. 2018)).

        “If the claims are directed to a patent-ineligible concept, however, [courts] next consider

Alice step two.” Id. (quoting Data Engine, 906 F.3d at 1007). “In this step, [courts] consider ‘the

elements of each claim both individually and “as an ordered combination” to determine whether the

additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id.

(quoting Alice, 573 U.S. at 217). “This second step is ‘a search for an “inventive concept”—i.e., an

element or combination of elements that is sufficient to ensure that the patent in practice amounts

to significantly more than a patent upon the ineligible concept itself.’” Id. (quoting Alice, 573 U.S. at

217-18) (brackets omitted).

        For a claim to include an “inventive concept,” it must “‘involve more than performance of

well-understood, routine, and conventional activities previously known to the industry.’” Berkheimer

v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018), cert. denied, 140 S. Ct. 911 (2020) (quoting Content

                                                     5
          Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 6 of 22



Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1347-48 (Fed. Cir.

2014)); see also In re Rudy, 956 F.3d 1379, 1386 (Fed. Cir. 2020)(“‘[W]ell-understood, routine,

conventional activities previously known to the industry’ cannot provide an inventive concept.”

(quoting Alice, 573 U.S. at 225)). “Whether something is well-understood, routine, and conventional

to a skilled artisan” must be evaluated not from the perspective of the present day or with the

benefit of hindsight but from the “time of the patent.” Berkheimer, 881 F.3d at 1369.

         At Alice step two, “[t]he appropriate question is not whether the entire claim as a whole was

‘well-understood, routine and conventional’ to a skilled artisan (i.e., whether it lacks novelty)[.]”

Chamberlain Grp. v. Techtronic Indus. Co., 935 F.3d 1341, 1348-49 (Fed. Cir. 2019) (quoting Mayo, 566

U.S. at 73) (brackets omitted). Instead, “there are two distinct questions[.]” Id. at 1349. The first is

“whether each of ‘the elements in the claimed product (apart from the natural laws themselves)

involve well-understood, routine, conventional activity previously engaged in by researchers in the

field[.]’” Id. (quoting Mayo, 566 U.S. at 73) (brackets omitted). The second is “whether all of the

steps ‘as an ordered combination add nothing to the laws of nature that is not already present when

the steps are considered separately[.]’” Id. (brackets and emphasis omitted).

         Courts may assume without deciding that a claim passes Alice step one if the claim has an

inventive concept adequate to pass muster at step two. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc.,

841 F.3d 1288, 1299-1307 (Fed. Cir. 2016) (assuming without deciding that claims were directed to

an abstract idea at Alice step one but holding that they were patent eligible at Alice step two because

they contained inventive concepts). 2 District courts regularly do so. 3 Although courts ordinarily



2 See also id. at 1307 (Reyna, J., dissenting) (criticizing the majority for not “determining whether the asserted claims are
directed to an abstract idea, or even identifying what the underlying abstract idea is”); Synchronoss Techs., Inc. v. Dropbox
Inc., 226 F. Supp. 3d 1000, 1007 (N.D. Cal. 2016) (noting that Amdocs assumed that claims assumed without deciding that
a patent was directed to an abstract idea at Alice step one).
3 See, e.g., Peloton Interactive, Inc. v. Echelon Fitness, LLC, No. 19-cv-1903 (RGA), 2020 WL 3640064, at *3 (D. Del. July 6,

2020); Proto Labs, Inc. v. Ico Prods., LLC, No. 15-cv-2562 (SRN) (JSM), 2016 WL 4974951, at *6 (D. Minn. Sept. 16, 2016);
Orbcomm Inc. v. Calamp Corp., 215 F. Supp. 3d 499, 508 (E.D. Va. 2016); TRUSTID, Inc. v. Next Caller, Inc., No. 18-cv-172
(LPS), 2019 WL 917995, at *2 (D. Del. Feb. 25, 2019), report and recommendation adopted, No. 18-cv-172 (LPS) (CJB), 2019

                                                              6
           Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 7 of 22



resolve step one before proceeding to step two, it is within a court’s discretion to skip straight to

step two. In doing so, the court must still consider step one issues to the extent that they bear on

the step two analysis. See Amdocs, 841 F.3d at 1294 (noting the “considerable overlap between step

one and step two”); cf. Pearson v. Callahan, 555 U.S. 223, 236-43 (2009).

         “Patent eligibility under 35 U.S.C. § 101 is a question of law, based on underlying factual

findings.” Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303, 1306 (Fed. Cir. 2020) (citing SAP,

898 F.3d at 1166); see also Aatrix Software, Inc. v. Green Shades Software, Inc. (Aatrix I), 882 F.3d 1121,

1128 (Fed. Cir. 2018) (“While the ultimate determination of eligibility under § 101 is a question of

law, like many legal questions, there can be subsidiary fact questions which must be resolved en

route to the ultimate legal determination.”). “Whether the claim elements or the claimed

combination are well-understood, routine, [and] conventional is a question of fact.” Aatrix I, 882

F.3d at 1128; see also Berkheimer, 881 F.3d at 1368; Aatrix Software, Inc. v. Green Shades Software, Inc.

(Aatrix II), 890 F.3d 1354, 1355 (Fed. Cir. 2018) (Moore, J., concurring in the denial of rehearing en

banc) (“Berkheimer and Aatrix stand for the unremarkable proposition that whether a claim element

or combination of elements would have been well-understood, routine, and conventional to a skilled

artisan in the relevant field at a particular point in time is a question of fact.”). 4

         As with any Rule 12(b)(6) or Rule 12(c) motion, 5 a court must “determine whether the facts

alleged in the complaint, taken as true, entitle the plaintiff to a legal remedy.” Cellspin, 927 F.3d at



WL 1324948 (D. Del. Mar. 25, 2019); S.I.SV.EL. Societa Italiana per lo Sviluppo Dell’Elettronica S.p.A v. Rhapsody Int’l Inc.,
No. 18-cv-69 (MN) (CJB), 2019 WL 2298795, at *4 (D. Del. May 30, 2019).
4 Individual Federal Circuit judges have argued that Berkheimer and Aatrix I represented a sharp and ill-considered break

from prior precedent. See Aatrix II, 890 F.3d at 1362 (Reyna, J., dissenting from the denial of rehearing en banc)
(“Aatrix and Berkheimer alter the § 101 analysis in a significant and fundamental manner by presenting patent eligibility
under § 101 as predominately a question of fact.”); In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1162 (Fed. Cir.
2018) (Mayer, J., concurring in the judgment) (“I cannot agree with the court when it states that the patent eligibility
inquiry may contain underlying issues of fact.’” (citation omitted)). That dispute, of course, is above this Court’s pay
grade; Berkheimer and Aatrix I are binding authority.
5 “The standard for granting a Rule 12(c) motion for judgment on the pleadings is identical to that for granting a Rule

12(b)(6) motion for failure to state a claim.” Lynch, 952 F.3d at 75 (brackets and citation omitted); see also Nat. Alts., 918
F.3d at 1342 (applying Ninth Circuit law and holding that the standards for Rule 12(b)(6) and Rule 12(c) motions are
“functionally identical” (citation omitted). The Federal Circuit “review[s] a district court’s grant of a Rule 12(b)(6) [or

                                                               7
          Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 8 of 22



1314 (quoting Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012)); see also Fed. R. Civ. P.

12(c) (“After the pleadings are closed—but early enough not to delay trial—a party may move for

judgment on the pleadings.”); Aatrix II, 890 F.3d at 1357 (Moore, J., concurring in the denial of

rehearing en banc) (“If patent eligibility is challenged in a motion to dismiss for failure to state a

claim pursuant to Rule 12(b)(6), we must apply the well-settled Rule 12(b)(6) standard which is

consistently applied in every area of law.”); Ventura de Paulino v. N.Y.C. Dep’t of Educ., 959 F.3d 519,

529 (2d Cir. 2020). A reviewing court must “accept[] as true the complaint’s factual allegations and

constru[e] them in the light most favorable to the plaintiff.” Aatrix I, 882 F.3d at 1124 (citing

Speaker v. U.S. Dep’t of Health & Human Servs., 623 F.3d 1371, 1379 (11th Cir. 2010)); see also Olagues v.

Perceptive Advisors LLC, 902 F.3d 121, 123 (2d Cir. 2018). The court must also “draw all reasonable

inferences in favor of the plaintiff.” ChargePoint, 920 F.3d at 764-65 (citing Semenova v. Md. Transit

Admin., 845 F.3d 564, 567 (4th Cir. 2017)); see also Sullivan-Mestecky v. Verizon Commc’ns Inc., 961 F.3d

91 (2d Cir. 2020). 6 The court may look only to “sources properly considered on a motion to

dismiss, such as the complaint, the patent, and materials subject to judicial notice.” Aatrix I, 882

F.3d at 1128. And the “court need not ‘accept as true allegations that contradict matters properly

subject to judicial notice or by exhibit,’ such as the claims and the patent specification.” Secured Mail

Sols. LLC v. Universal Wilde, Inc., 873 F.3d 905, 913 (Fed. Cir. 2017) (quoting Anderson v. Kimberly-

Clark Corp., 570 F. App’x 927, 931 (Fed. Cir. 2014)).

         Courts may determine patent eligibility at the Rule 12(c) stage “only when there are no

factual allegations that, taken as true, prevent resolving the eligibility question as a matter of law.”



Rule 12(c)] motion under the law of the regional circuit.” ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 764 (Fed.
Cir. 2019) (citing Aatrix I, 882 F.3d at 1124).
6 PMC argues that the “defense of patent ineligibility is Netflix’s to plead and prove by clear and convincing evidence.”

Opp. at 8. It is true that “[a]ny fact, [such as whether a claim element or combination is well-understood or routine], that
is pertinent to the invalidity conclusion must be proven by clear and convincing evidence.” Berkheimer, 881 F.3d at 1368
(emphasis added); see also Cellspin, 927 F.3d at 1319; Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 100 (2011). But the
Court must accept as true the factual allegations in the complaint at this stage. So the “clear and convincing” burden of
persuasion is not relevant to this motion.

                                                              8
          Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 9 of 22



Aatrix I, 882 F.3d at 1125. Thus, “plausible factual allegations may preclude dismissing a case under

§ 101 where, for example, nothing on the record refutes those allegations as a matter of law or

justifies dismissal under Rule 12(b)(6) [or Rule 12(c)].” Id. (quoting FairWarning IP, LLC v. Iatric Sys.,

Inc., 839 F.3d 1089, 1097 (Fed. Cir. 2016)) (alterations omitted). “[P]lausible and specific factual

allegations that aspects of the claims are inventive are sufficient.” Cellspin, 927 F.3d at 1317 (citing

Aatrix I, 882 F.3d at 1128). And “patentees who adequately allege their claims contain inventive

concepts survive a § 101 eligibility analysis under Rule 12(b)(6) [and Rule 12(c)].” Aatrix I, 882 F.3d

at 1126-27.

III. DISCUSSION

         A. The ‘344 Patent

         PMC has adequately alleged that the ‘344 patent contains an inventive concept that was not

well-understood, routine, and conventional in 1981. Netflix argues that claim 1 is representative. 7

Claim 1 recites:

         1. A method for reprogramming a receiver station that receives television or radio
         programming, said receiver station having a data network connection to an external
         data network, a processor, an input device, and a data storage device, said method
         comprising the steps of:

         [a] storing first operating instructions at said receiver station, executing said first
         operating instructions at said processor to perform a first function, said first operating
         instructions being different from permanent operating instructions permanently
         stored at said receiver station;

         [b] generating a query at said receiver station, said query comprising a request by said
         receiver station for reprogramming;

         [c] promulgating said query from said receiver station under control of said processor
         executing said first operating instructions through said data network connection to
         said external data network;



7 As to all three patents, Netflix argues that certain claims are representative of all the patent claims. See Memorandum
of Law in Support of Motion for Judgment on the Pleadings (“Mem.”), Dkt No. 58, at 9 (“Claim 1 is representative[.]”).
PMC disagrees with that contention. See Opposition to Motion for Judgment on the Pleadings (“Opp.”), Dkt No. 69, at
11. The Court need not resolve these disputes, however, because the Court denies the motion as to all the claims Netflix
identifies as representative.

                                                            9
        Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 10 of 22



        [d] receiving second operating instructions different from both said permanent
        operating instructions and said first operating instructions in response to said step of
        promulgating said query, said second operating instructions for controlling operation
        of said processor, wherein said first and said second operating instructions do not
        include audio data, video data, image data and any combination thereof;

        [e] reprogramming said processor with said received second operating instructions;

        [f] performing a second function by executing said second operating instructions at
        said processor, said second function including controlling reception of signals required
        to output a video programming transmission;

        [g] receiving said signals required to output said video programming transmission;

        [h] processing said signals to enable the output of said video programming
        transmission;

        [i] and outputting said video programming transmission for display to a viewer.

‘344 Patent at 285:57-286:27.

        The complaint alleges that the ‘344 Patent permits “receiver station software” to “remotely

and dynamically reprogram[].” Compl. ¶ 16. That reprogramming allegedly augments the receiver

station’s ability to “receiv[e] video programming.” Id. The patented invention was “made in 1981.”

Id. “Conventional systems of 1981—typically a television and cable box—did not have the capacity

for remote reprogramming.” Id. Because the ‘344 invention has such capacity, PMC pleads it

“represented a significant advance over what was conventional” at that time. Id. PMC claims that

“[a]dvantages of the ‘344 invention over prior technologies include . . .: fully automated updates to

receiver station software; extension of receiver station operating life; standardization of receiver

station software within a network; and the remote addition of new features and capabilities to a

receiver station.” Id.

        The patent specification also states that the invention allows “for wide variation in individual

station apparatus[es]” to “provide individual subscribers” with a wider variety of programming

options on the same equipment. ’344 Patent at 9:13-16. It also “expand[s] the capacity of installed




                                                    10
        Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 11 of 22



systems” because it permitted owners to upgrade those systems through “transmitted software” and

“in a modular fashion[.]” Id. at 9:17-20.

        PMC has adequately pleaded that the ‘344 patent has an inventive concept because remote

reprogramming was not well-understood, routine, and conventional at the time of the patent. The

Court need not decide at this stage whether the ‘344 patent is directed to an abstract idea at Alice

step one. Even if the ‘344 Patent is abstract, it passes muster at Alice step two. Claim 1 of the ‘344

patent describes a process for remote reprogramming of television and radio systems. And the

complaint alleges that “[c]onventional systems” in 1981 “did not have the capacity for remote

reprogramming.” Compl. ¶ 16. So the ‘344 patent, according to the complaint, was a significant

advance over existing technology. This is a “plausible and specific factual allegation[] that aspects of

the claim[] are inventive[.]” Cellspin, 927 F.3d at 1317 (citing Aatrix I, 882 F.3d at 1128). And it

bears repeating that even if the concept of remote reprogramming is well-established today, the

question is whether the concept was well understood, routine, and conventional in 1981. See

Berkheimer, 881 F.3d at 1369. Accepting as true the allegations in PMC’s complaint, it was not.

        Even if the concept of remote reprogramming is an abstract idea (which the Court does not

decide) that was well understood, routine, and conventional in 1981 (though PMC has alleged it was

not), PMC has plausibly alleged that adding remote reprogramming together with television and

radio systems “as an ordered combination” is inventive enough to survive a motion for judgment on

the pleadings. Chamberlain, 935 F.3d at 1349 (quoting Mayo, 566 U.S. at 73) (emphasis omitted). The

complaint also alleges that the ‘344 patent allowed for “fully automated updates to receiver station

software,” which prior technology did not. Compl. ¶ 16. These allegations are adequate to survive

this motion for judgment on the pleadings.

        Netflix’s counterarguments at Alice step two are unavailing. Netflix first argues that “the

challenged claims recite only routine and conventional activities like sending and receiving

information[.]” Mem. at 15. Not true. The claim recites a “method for reprogramming a receiver

                                                    11
         Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 12 of 22



station.” ‘344 Patent at 285:58. That is more specific than sending or receiving information.

Indeed, Netflix glosses over the concept of remote reprogramming entirely in its motion papers. In

a sense, of course, remote reprogramming is just the sending and receiving of information. But

Netflix’s argument “describ[es] the claims” at too “high [a] level of abstraction[.]” Enfish, 822 F.3d

at 1337. Looking to the words of the claim itself—and the complaint’s allegations about what was

conventional in 1981—PMC has done more than describe generic and conventional processes.

         Netflix leans heavily on Personalized Media Commc’ns, LLC v. Amazon.Com, Inc., which

considered the ‘252 patent—a similar, though different, PMC patent. 161 F. Supp. 3d 325, 331-32

(D. Del. 2015), aff’d sub nom., 671 F. App’x 777 (Fed. Cir. 2016) (per curiam). 8 Amazon is not

persuasive. Most importantly, that decision does not discuss allegations in the complaint. Here, the

allegations in the complaint are instrumental to the Court’s conclusion that the processes claimed in

the ‘344 patent were not well-understood, routine, and conventional in 1981. Relatedly, Amazon was

decided before Aatrix and Berkheimer, which clarified this area of law. See, e.g., Aatrix II, 890 F.3d at

1362 (Reyna, J., dissenting from the denial of rehearing en banc) (“Aatrix and Berkheimer alter the

§ 101 analysis in a significant and fundamental manner by presenting patent eligibility under § 101 as

predominately a question of fact.”). 9 The ‘252 patent may also be materially distinguishable from the

‘344 patent. See Mem. at 10-12 (arguing that the patents are indistinguishable but noting that there

are elements of the ‘344 patent that have no analogue to the ‘252 patent). And, as the Court reads

Amazon, its analysis is focused mostly on Alice step one, so it has little persuasive value for Alice step

two. For all those reasons, Amazon does not control the outcome here.

         Netflix also cites MyMail, Ltd. v. OoVoo, LLC, No. 17-cv-4487 (LHK), 2020 WL 2219036

(N.D. Cal. May 7, 2020). That decision is distinguishable. The dispute in MyMail centered on a


8 The Federal Circuit affirmed the district court’s decision in Amazon without an opinion under Federal Circuit Rule 36.
See Fed. Cir. R. 36
9 Both reasons also distinguish Intellectual Ventures I, LLC v. Motorola Mobility LLC, another case cited by Netflix. 81 F.

Supp. 3d 356, 365-67 (D. Del. 2015)

                                                              12
        Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 13 of 22



method for updating “toolbar” software over a network. See id. at *1. MyMail held that the patents

at issue were ineligible under Alice. See id. at *22. But the MyMail court noted that the complaint in

that case “fail[ed] to even mention” the allegedly inventive concept. Id. at *20. The opposite is true

here: PMC’s complaint alleges that remote reprogramming was a significant advance over prior art.

The patents at issue in MyMail were also filed in 2003 and 2013. See id. The ‘344 patent was filed in

1981. So even if the patents in MyMail and the ‘344 Patent are directed to similar concepts, the

question of what was well understood, routine, and conventional at the time of the patent filing

might be different.

        In its reply, Netflix argues that PMC “ignores” that the “specification itself describes the

claim elements and their arrangement as conventional.” Reply Memorandum of Law in Support of

Motion for Judgment on the Pleadings (“Rep.”), Dkt No. 78, at 6 (citing ‘344 Patent at 1:45-47;

7:25-27; 11:35-43). Two of its three citations to the specification provide little, if any, support for

that argument. See ‘344 Patent at 1:45-47 (“For years, computers have been recognized as having

unsurpassed capacity for processing and displaying user specific information.”); id. at 7:25-27 (“Such

ultimate receiver stations may be private homes or offices or commercial establishments such as

theaters, hotels, or brokerage offices.”). The third is a little closer to the target. See id. at 11:35-43

(“From said program originating studio said program is transmitted by conventional television

network feed transmission means, well known in the art, to a large number of geographically

dispersed intermediate transmission stations that retransmit said program to millions of subscriber

stations where subscribers view said program. Said network transmission means may include so-

called landlines, microwave transmissions, a satellite transponder, or other means.”). It is true that

this part of the specification states that the invention relies on “conventional television network feed

transmissions means[.]” Id. at 11:36-37. But simply because one part of a patent relies on

conventional hardware does not mean that the entire patent lacks an inventive concept. And in any



                                                      13
        Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 14 of 22



event, the question is whether remote reprogramming is an inventive concept. PMC has alleged that

it is, and the patent specification does not contradict that allegation.

        Netflix’s final argument is that PMC cannot allege an inventive concept in the complaint

when “its allegations are not reflected in the claims.” Rep. at 6 (citing Two-Way Media, 874 F.3d at

1338). It is true that “an inventive concept must be evident in the claims . . . to save a patent at step

two.” Two-Way Media, 874 F.3d at 1338. But the claims need only recite what makes the claims

inventive to render plausible a complaint’s allegations about an inventive concept. See Cellspin, 927

F.3d at 1317 (“As long as what makes the claims inventive is recited by the claims, the specification

need not expressly list all the reasons why this claimed structure is unconventional.”). In other

words, although “any allegation about inventiveness, wholly divorced from the claims or the

specification” does not “defeat[]” a Rule 12 motion, “plausible and specific factual allegations that

aspects of the claims are inventive are sufficient.” Id.

        The ’344 patent and PMC’s complaint meet this standard. PMC alleges that what makes the

claims inventive is the ability to do remote reprogramming. That ability is recited by the claims. See,

e.g., ‘344 Patent at 285:58 (claiming a “method for reprogramming a receiver station”). That is

adequate for the claim to survive this Rule 12(c) motion.

        PMC has adequately alleged that Claim 1 of the ‘344 patent contains an inventive concept.

Netflix’s arguments about Claim 2 assume that Claim 1 is invalid. Because the Court has rejected

that premise, it also rejects Netflix’s arguments about Claim 2.

        B. The ‘528 Patent

        PMC has adequately pleaded that the ‘528 Patent contains an inventive concept that was not

well understood, routine, and conventional in at the time of the invention. Netflix argues that

Claims 21 and 32 are representative. Claim 21 recites:

        21. A method of controlling the display of television programming at a receiver station,
        wherein said receiver station includes a monitor for displaying said television
        programming, a receiver operatively connected to said monitor, and a processor

                                                     14
        Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 15 of 22



        operatively connected to at least one of said monitor and said receiver, said method
        comprising the steps of:

        [a] receiving an information transmission including a television signal;

        [b] passing at least a portion of said information transmission to said processor;

        [c] determining the absence of complete generated television image data by processing
        information at least one of included in and received with said television signal;

        [d] determining a location of subsequent information for advancing to based on said
        step of determining the absence of complete generated television image data;

        [e] advancing to the subsequent information received in said information transmission;
        and

        [f] preventing said monitor from displaying an incomplete television image based on
        said step of determining the absence of complete generate television image data,
        wherein said method controls the display of said television programming at said
        receiver station.

‘528 Patent at 287:8-29.

        Claim 32 states:

        32. A method of controlling the display of television programming at a receiver station,
        wherein said receiver station includes a monitor for displaying television programming,
        a receiver operatively connected to said monitor, and a processor operatively
        connected to at least one of said monitor and said receiver, said method comprising
        the steps of:

        [a] transmitting from a transmitter station an information transmission including a
        television signal;

        [b] generating at least one control signal; and

        [c] transmitting said at least one control signal, wherein said at least one control signal:

                [i] effects said receiver station to determine the absence of complete generated
                television image data by processing information at least one of included in and
                received with said television signal; and

                [ii] prevents said monitor from displaying an incomplete television image based
                on said determining the absence of complete generate television image data,
                wherein said receiver station clears the incomplete television image data based
                on said information at least one of included in and received with said television
                signal.

Id. at 288:14-35.



                                                     15
         Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 16 of 22



         The complaint alleges that the ‘528 Patent permits “a receiver station to skip over video

frames if the receiver station detects that they are incomplete.” Compl. ¶ 18. A receiver station

“process[es] data” associated with a television signal to “determine if a video image within the signal

is complete.” Id. “If the image is incomplete, the receiver station will prevent the image from being

displayed and will automatically advance to subsequent information received with the television

signal.” Id. PMC alleges that “conventional technology systems” did not have the “capability to

skip the display of incomplete video images.” Id. So a viewer might not even realize that some of

the video frames are incomplete, which allegedly makes for a better viewing experience. “The

invention was made in 1987[.]” Id.

         PMC has plausibly alleged that the ‘528 Patent has an inventive concept. PMC alleges that it

was not well understood, routine, and conventional in 1987 for television systems to skip over

incomplete images. 10 PMC specifically alleges that “conventional technology systems of that time

. . . had no capability to skip the display of incomplete video images.” Compl. ¶ 18. Thus, PMC has

plausibly pleaded that this was an inventive concept. See Cellspin, 927 F.3d at 1317-18 (reversing a

district court for “not accepting . . . allegations” that an aspect of its claimed invention was “non-

existent prior to its inventions”); see also Apple, 2016 WL 5719701, at *10 (concluding that a similar

PMC patent passed Alice step two). 11

         Netflix’s arguments focus on Alice step one. Its argument for why the ‘528 Patent lacks an

inventive concept is limited to two paragraphs in its moving papers. See Mem. at 22-23. Those

paragraphs argue that “[t]he claims recite only conventional, generic components found in all



10 Although the Court does not decide whether the ‘528 Patent is directed to an abstract concept at Alice step one,
Netflix concedes that a different court held that a patent that “shares some elements with the ‘528 Patent” passed Alice
step one. Mem. at 21 n.4; see Personalized Media Commc’ns, LLC v. Apple Inc., No. 2:15-cv-1366 (JRG) (RSP), 2016 WL
5719701, at *9 (E.D. Tex. Sept. 13, 2016), report and recommendation adopted, No. 2:15-cv-1366 (JRG) (RSP), 2016 WL
5475798 (E.D. Tex. Sept. 29, 2016).
11 Again, Netflix analogizes to Amazon. Again, the analogy is unpersuasive. As noted, Amazon was decided before

Aatrix and Berkheimer. And as with the patent discussed above, Amazon does not discuss allegations in the complaint and
has little analysis of Alice step two. It has little persuasive value for the Court’s analysis of the ‘528 patent.

                                                            16
        Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 17 of 22



computers, including a monitor, a receiver, and a processor.” Id. (citations omitted). Even if that is

true, it does not defeat PMC’s arguments at Alice step two. Granted, “[w]hen a claim ‘does no more

than require a generic computer to perform generic computer functions,’ . . . the claims lack an

inventive concept sufficient to demonstrate eligibility at step two.” Ericsson, 955 F.3d at 1330-31

(quoting Alice, 573 U.S. at 225). But that obscures whether the “computer functions” at issue were

“generic” when the patent was filed. Ericsson, 955 F.3d at 1330 (quoting Alice, 573 U.S. at 225)

(emphasis added). PMC has pleaded that conventional television systems in 1987 could not skip

incomplete images. That function may be so widespread that it is conventional in 2020, but PMC

has plausibly alleged that it was not in 1987.

        Netflix also argues in its reply that PMC’s allegations that skipping over incomplete video

images was an inventive concept is inadequate because “skipping information is an abstract idea.”

Rep. at 10. Netflix again tries to “describ[e] the claims” at an excessively “high level of

abstraction[.]” Enfish, 822 F.3d at 1337. The inventive concept alleged in the complaint is not

“skipping information” in the abstract. It is skipping incomplete video frames. PMC has plausibly

alleged that this concept was inventive concept in 1987.

        Netflix finally argues that “the specification acknowledges that every part of detecting and

skipping information was known.” Rep. at 11 (emphasis and citations to the specification omitted).

Even if so, the Court cannot grant judgment on the pleadings. The question is “whether all of the

steps ‘as an ordered combination add nothing to the laws of nature that is not already present when the

steps are considered separately[.]’” Chamberlain, 935 F.3d at 1349 (quoting Mayo, 566 U.S. at 79)

(brackets omitted). Even if every part of the ‘528 Patent was non-inventive, PMC has alleged that

the ‘528 Patent put those elements together in an inventive fashion. That is enough for the ‘528

Patent to survive this motion. Because PMC has adequately pleaded that claims 21 and 32 have an

inventive concept, Netflix’s arguments about the dependent claims are unavailing.



                                                    17
        Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 18 of 22



        C. The ‘217 Patent

        PMC has plausibly alleged that the ‘217 patent has an inventive concept. Netflix argues that

claim 11 is representative. Claim 11 recites:

        11. A method of outputting a multimedia presentation at a receiver station adapted to
        process a plurality of signals, said plurality of signals including first and second media
        of said multimedia presentation, said method comprising the steps of:

        [a] receiving a subset of said plurality of signals from a source external to said receiver
        station, each signal of said subset of said plurality of signals including an identifier,
        wherein said subset of said plurality of signals comprises a plurality of said plurality of
        signals;

        [b] receiving said second medium in a digital data channel from a source external to
        said receiver station, wherein said second medium is not included in said subset of said
        plurality of signals;

        [c] controlling a microcomputer at said receiver station, through execution of
        processor instructions, to:

                [i] process each identifier of each signal of said subset of said plurality of
                signals,

                [ii] compare each processed identifier to a predetermined identifier, wherein
                said predetermined identifier is determined at a time prior to receiving said
                plurality of signals and identifies content of said first medium,

                [iii] process only a signal of said subset of said plurality of signals that includes
                an identifier that matches said predetermined identifier to provide said first
                medium of said multimedia presentation,

                [iv] identify content of said second medium,

                [v] generate information based on said second medium based on identifying
                said content of said second medium, and

                [vi] coordinate presentation of said first medium and said information based
                on said second medium; and

        [d] outputting and displaying said multimedia presentation to a user at said receiver
        station based on said step of controlling such that content of said first medium has a
        predetermined relationship to said information based on said second medium and said
        content of said first medium explains a significance of said information based on said
        second medium.

‘217 Patent at 287:41-288-11.



                                                      18
        Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 19 of 22



        PMC alleges in the complaint that the ‘217 Patent is designed to “combin[e] separate and

distinct media to create a multimedia presentation.” Compl. ¶ 15. “The media within the

presentation are coordinated[.]” Id. One medium “is related to, and augments” a second medium.

Id. The “[k]ey to the invention is the use of identifiers associated with received media, which the

receiver station processes” to “identify which of the received media are to be combined to generate

the coordinated presentation.” Id. PMC alleges that “[a]dvantages of the ‘217 invention over prior

technologies include . . . : personalization of media presentations; receiver-controlled reception,

identification, and selection of different but related media from separate external sources; and

receiver generation of a multimedia presentation through the processing and coordinated display of

at least two separate media.” Id. “This invention was made in 1981[.]” Id.

        Another court has construed the ‘217 patent. See Personalized Media Commc’ns, LLC v. Samsung

Elecs. Am., Inc., No. 2:15-cv-1754 (JRG) (RSP), 2016 WL 9240544 (E.D. Tex. Sept. 21, 2016), report

and recommendation adopted, No. 2:15-cv-1754 (JRG) (RSP), 2016 WL 9274742 (E.D. Tex. Sept. 29,

2016). Here is how Samsung described claim 38 of the ‘217 patent:

        The Court finds claim 38 of the ‘217 patent is directed to an apparatus that uses a
        specific way of identifying a “first medium” so that the “first medium” can be
        coordinated with a “second medium.” Claim 38 recites three principal parts. First,
        claim 38 describes the environment in which the claimed invention operates. The
        claim states that the invention operates when there is a “subset of plurality of signals
        from an external source” where “each signal of the subset includes an identifier.” In
        plainer English, that phrase says the invention operates when there is a plurality of a
        first “set” of signals that can be divided into a second “set” of signals. The second
        “set” of signals has at least two signals and each of the signals in the second “set” must
        have an “identifier.”

        Second, claim 38 describes how the second “set” of signals is used to “identify” the
        “content of the first medium.” The claim states “each” signal in the second “set” of
        signals contains an “identifier.” A microcomputer compares the “identifier” to a
        predetermined code and processes a signal when its “identifier” matches the code.
        The signals that are processed contain the “content of the first medium.”

        Finally, claim 38 states the microcomputer combines the “first medium” and the
        “second medium.” It combines the “first medium” and “second medium” by
        “identifying content of a second medium” and “generating information based on the
        second medium” using the “identified content.” The microcomputer combines

                                                    19
         Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 20 of 22



        “presentation of the first medium” and “the information based on the second
        medium” in a way that results in the “content of the first medium explaining the
        significance of the information in the second medium.” Unpacked, the phrase says
        that the microcomputer generates information from the “second medium” and
        coordinates the information with the “content of the first medium.”

Id. at *3-4 (citations and alterations omitted).

        The specification provides an example of what the ‘217 Patent is designed to do. See ‘217

Patent at 11:25-15:14. The specification asks us to consider a television program called “Wall Street

Week” that is about “stock market investing.” Id. at 11:30. The basic idea is that the ‘217 invention

would generate and display the performance of a user’s stock portfolio overlaying the television

program. Id. at 13:29-34.

        The ‘217 Patent withstood a Section 101 challenge in a prior case. In Personalized Media

Commc’ns, LLC v. Funai Elec. Co., the court held that the “‘217 patent claims address a specific

technological problem rooted in signal transmission and processing. Namely, the ‘217 claims allow

correctly identifying the content of different media received in multiple signals to produce a

coordinated presentation using two of the received media.” No. 2:16-cv-105 (JRG) (RSP), 2017 WL

957719, at *2 (E.D. Tex. Feb. 22, 2017), report and recommendation adopted, No. 2:16-cv-105 (JRG)

(RSP), 2017 WL 951860 (E.D. Tex. Mar. 10, 2017). The Court need not decide whether to follow

Funai to conclude that the ‘217 Patent is not directed to an abstract idea.

        That is because PMC has plausibly alleged that “receiver generation of a multimedia

presentation through the processing and coordinated display of at least two separate media” was an

inventive concept in 1987. Compl. ¶ 15. The Court cannot determine at this stage that the idea that

the receiver itself would generate a multimedia presentation was well understood, routine, and

conventional in 1987. 12



12Samsung held that “whether claim 38 is directed to an abstract idea should be assessed after the claims have been
construed.” 2016 WL 9240544, at *4. But Samsung held that motion to dismiss should be denied because the ‘217 patent
passed Alice step two:


                                                          20
         Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 21 of 22



        Netflix’s counterarguments are unavailing. Most importantly, Netflix does not challenge the

specific allegation in the complaint that a receiver’s generation of a multimedia presentation was an

advance over prior art. Netflix argues instead that “personalization” is an abstract idea. Netflix

analogizes the ‘217 Patent to a “newspaper caption[ing] a photo” or “a museum post[ing] a sign to

explain an exhibit[.]” Mem. at 27-28; see also Amazon, 161 F. Supp. 3d at 330-31 (“Creating a

coordinated presentation using user-specific information” is akin to the “‘sort of information

tailoring is a fundamental practice long prevalent in our system. There is no dispute that newspaper

inserts had often been tailored based on information known about the customer—for example, a

newspaper might advertise based on the customer’s location.’”) (quoting Intellectual Ventures I LLC v.

Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015)). And “[i]t is clear from Mayo that the

‘inventive concept’ cannot be the abstract idea itself[.]” Aatrix II, 890 F.3d at 1359 (Moore, J.,

concurring in the denial of rehearing en banc) (citing Mayo, 566 U.S. at 72-73).

        Netflix’s analogies have some bite. But its arguments are ultimately unpersuasive because

the ‘217 Patent teaches a system in which the receiver itself generates the multimedia presentation.

It is as if the newspaper itself generated the caption, or the museum itself generated the sign. PMC

has plausibly alleged that this was an inventive concept in 1981.

        The rest of Netflix’s arguments challenge other aspects of the ‘217 Patent as non-inventive.

But the ‘217 Patent need only recite one inventive concept to survive this motion. PMC has

plausibly alleged that it does. Because the Court has rejected Netflix’s challenge to claim 11, its

challenges to other claims of the ‘217 Patent also fail.


        Even if claim 38 were directed to an abstract idea, the Court finds that Samsung has not shown how
        the arrangement of the elements is conventional or generic. Samsung points out that the operations
        and parts recited in the claim are generic or known in the art. Samsung, however, has not shown that
        these operations and parts when used in combination fail to disclose an inventive concept. Indeed, the
        Federal Circuit has held, “an inventive concept can be found in the non-conventional and non-generic
        arrangement of known, conventional pieces.”

Id. (quoting BASCOM, 827 F.3d at 1350) (other citation omitted). Magistrate Judge Ron S. Payne authored both Samsung
and Funai. Judge Rodney Gilstrap adopted Judge Payne’s reports and recommendations in both cases.

                                                          21
        Case 1:20-cv-03708-GHW Document 80 Filed 07/28/20 Page 22 of 22



IV. CONCLUSION

        PMC has plausibly alleged that the patents challenged on this motion have inventive

concepts, so Netflix’s motion for judgment on the pleadings is DENIED. The Court’s decision is

narrow because it must accept as true the allegations in PMC’s complaint. It does not preclude

Netflix from challenging these patents under Section 101 on summary judgment and at later stages

of this case.

        The Clerk of Court is directed to terminate the motion pending at Dkt No. 57.

        SO ORDERED.

 Dated: July 28, 2020                              _____________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                  22
